 1
                                                                                 FILED IN THE
 2                                                                           U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


 3                                                                      Jan 31, 2020
                                                                            SEAN F. MCAVOY, CLERK
 4

 5                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 6

 7    CLAY VINSON HAYNES,
                                                    NO: 4:19-CV-5262-TOR
 8                             Plaintiff,
                                                    ORDER DISMISSING COMPLAINT
 9         v.                                       WITHOUT PREJUDICE AND
                                                    DIRECTING THAT COLLECTION
10    BENTON COUNTY CORRECTIONS,                    OF THE FILING FEE CEASE

11                             Defendant.

12

13        BEFORE THE COURT is Plaintiff Clay Vinson Haynes’ Motion to

14   Voluntarily Dismiss Complaint pursuant to Fed. R. Civ. P. 41(a), ECF No. 11.

15   Defendants have not been served in this action. Accordingly, IT IS ORDERED

16   Plaintiff's Motion is GRANTED and the Complaint is DISMISSED WITHOUT

17   PREJUDICE.

18        Plaintiff also requests that collection of the remaining balance of the filing fee

19   be waived. For good cause shown, IT IS ORDERED that Plaintiff's construed

20   Motion to Waive Collection of the Filing Fee, ECF No. 10, is GRANTED and the


     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE AND
     DIRECTING THAT COLLECTION OF THE FILING FEE CEASE -- 1
 1   institution having custody of Mr. Haynes shall cease collection of the filing fee in

 2   this action, cause number 4:19-CV-5262-TOR .

 3         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

 4   enter judgment of dismissal without prejudice, provide a copy to Plaintiff and close

 5   the file. The Clerk of Court is further directed to provide a copy of this Order to the

 6   Benton County Jail, Attn: Jail Records Sergeant, 7122 Okanogan Bldg B,

 7   Kennewick, WA 99336, to forward to the appropriate agency having custody of

 8   Plaintiff. The Clerk of Court also shall provide a copy of this Order to the Financial

 9   Administrator for the United States District Court, Eastern District of Washington.

10         DATED January 31, 2020.

11

12                                   THOMAS O. RICE
                              Chief United States District Judge
13

14

15

16

17

18

19

20


     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE AND
     DIRECTING THAT COLLECTION OF THE FILING FEE CEASE -- 2
